Filed 6/11/15 Conservatorship of K.M. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



Conservatorship of the Person and Estate of K.M.                                             C076889


TERI WEBB, as Public Guardian, etc.,                                          (Super. Ct. No. SMH0000407)

                   Petitioner and Respondent,

         v.

K.M.,

                   Objector and Appellant.




         K.M. appeals from a June 25, 2014 trial court order which reappointed a
conservator of her person and estate pursuant to the Lanterman-Petris-Short Act (LPS),
prohibited K.M. from exercising specified rights and privileges, and granted additional
powers to the conservator. (Welf. & Inst. Code, § 5000 et seq.)1



1   Undesignated statutory references are to the Welfare and Institutions Code.

                                                             1
       K.M. contends (1) there is insufficient evidence to support the trial court finding
that she cannot eat, dress or take shelter; and (2) there is insufficient evidence to support
the trial court order (A) denying her certain rights and privileges, and (B) granting
additional powers to the conservator.
       We conclude substantial evidence supports the trial court’s finding that K.M. was
still gravely disabled and unable to provide for her food, clothing, and shelter because
of a mental disorder. In addition, substantial evidence supports the trial court’s order
granting special powers to the conservator. Regarding the trial court’s order denying
K.M. certain rights and privileges (described in the authorizing statute as “special
disabilities”), we conclude substantial evidence supports the order except for the denial
of K.M.’s right to vote. We will modify the order to strike the portion of the order
denying K.M. the right to vote and affirm the order as modified.
                                      BACKGROUND
       At a hearing on the petition for reappointment of a conservator, Dr. Olga
Ignatowicz, a doctor at Placer County Mental Health, testified as an expert in the
diagnosis and treatment of mental disorders. She was familiar with K.M. from personal
evaluation, a review of K.M.’s medical records, and a review of declarations by Carolyn
Mohr, M.D. and Eduardo Morales, M.D. supporting the petition.
       Dr. Ignatowicz agreed with the diagnoses by prior physicians who worked with
K.M. Dr. Ignatowicz said K.M. had been diagnosed with schizoaffective disorder,
bipolar type, and dementia with behavioral disturbances. In addition to her mental
disorder, K.M. had a pacemaker and 15 other diagnoses, and had been prescribed
21 medications.
       Regarding K.M.’s current mental status, Dr. Ignatowicz testified that K.M.
“remains in partial remission; however, she continues to display some cognitive deficits
and residual psychosis.” Dr. Ignatowicz concluded that K.M. was unable to provide for



                                              2
her food, shelter, and clothing, and further opined that despite K.M.’s assertions, it was
questionable whether K.M. would voluntarily accept treatment for her mental disorder.
       K.M. told Dr. Ignatowicz the following: she would like to rent an apartment in
Roseville or Auburn; the conservator and the county owed her money because they had
been stealing from her paychecks; K.M. would like to work with a school in a food
department, or as a cashier; she only suffers from diabetes; and she does not have a
pacemaker. According to Dr. Ignatowicz, K.M. told Dr. Morales that she had written a
book and had “lots of money coming in.”
       Dr. Ignatowicz reported that K.M. minimized her mental health condition. K.M.
denied the diagnoses of dementia and schizophrenia, claiming she only suffered from
a slight case of bipolar disorder. Based on this minimization of her mental illness and her
medical history, Dr. Ignatowicz concluded it was questionable whether K.M. would
voluntarily continue to take her psychotropic medications.
       K.M. testified at the contested hearing. She said she did not receive money from
the conservator’s office, claiming they have not given K.M. her check in quite a few
years, and they “deny” when she asks for new clothing or shoes. She testified her income
would come from social security. She was unsure about the amount of her check, but
believed it was over $800 per month. She said she won the lottery but did not receive the
money. She also said she had $500,000 in the bank but one of the conservators took all
the money from her account.
       K.M. explained that if released from conservatorship, she planned on living in a
one-bedroom apartment in Roseville. She anticipated her rent would be approximately
$600 to $625 per month. She had plenty of clothes that people gave her, and if she
needed more she could buy them with the money from her social security check. She
said she could budget her money, paying rent, utilities, telephone and groceries, and then
with any leftover funds buy clothing. She stated she would spend about $20 per month
on clothing. She would go to the grocery store every two weeks to purchase food from

                                             3
her social security income. She anticipated it would cost her approximately $100 per
month for food.
       K.M. gave the trial court a list of her medications. She again denied having a
pacemaker, indicating that she had a “DM fibulizer.” If she were living on her own, she
could get her medications from the county health facility or get a referral to a doctor and
let that doctor determine what she needed. She would go to the county mental health
facility or the emergency room for medical treatment.
       K.M. stated her mental health diagnosis was bipolar disorder; she insisted she did
not have schizophrenia. She also denied being on any psychiatric medication. K.M.
testified she would take her medication for her bipolar disorder and diabetes. K.M. told
the trial court she starred in the movie “The Postman Always Rings Twice.”
       The trial court granted the petition for reappointment, finding that K.M. “has
a charming soft-spoken way of expressing herself” and “appears to be a delight, but
extremely delusional.” The trial court found that reappointment of petitioner as
conservator was necessary and in the best interest of the K.M., and that K.M. was still
gravely disabled and unable to provide for her food, clothing, and shelter because of a
mental disorder. Pursuant to section 5357, the trial court ordered that K.M. is prohibited
from exercising the following: (1) the privilege to possess a driver’s license; (2) the right
to contract; (3) the right to refuse consent to treatment regarding her grave disability;
(4) the right to vote; (5) the right to refuse consent to routine medical treatment unrelated
to her grave disability; and (6) the right to possess a firearm. In addition, pursuant to
section 2591, the trial court granted the conservator additional powers, such as the power
to contract, operate a business, purchase or sell real or personal property, lend money,
exercise stock options, and employ attorneys.
                                              I
       K.M. contends there is insufficient evidence to support the required finding that
she cannot eat, dress or take shelter.

                                              4
       In proceedings under the LPS, the public guardian must prove beyond a
reasonable doubt that the proposed conservatee is presently gravely disabled. (§ 5350;
Conservatorship of Roulet (1979) 23 Cal. 3d 219, 235; Conservatorship of Jones (1989)
208 Cal. App. 3d 292, 302-303.) As relevant in this case, to establish “grave disability”
the evidence must support a finding that due to mental disorder, the person “is
incapacitated or rendered unable to carry out the transactions necessary for survival or
otherwise provide for his or her basic needs of food, clothing, or shelter.”
(Conservatorship of Carol K. (2010) 188 Cal. App. 4th 123, 134 (Carol K.); § 5008,
subd. (h)(1)(A).) “We review the record as a whole in the light most favorable to the trial
court judgment to determine whether it discloses substantial evidence. Substantial
evidence, which is evidence that is reasonable, credible, and of solid value, also includes
circumstantial evidence. [Citation.]” (Carol K., supra, 188 Cal.App.4th at p. 134;
Conservatorship of Walker (1989) 206 Cal. App. 3d 1572, 1577.) “The testimony of one
witness may be sufficient to support such a finding.” (Carol K., supra, 188 Cal.App.4th
at p. 134.) The question of grave disability cannot be considered in a vacuum but rather
“in the context of suitable alternatives, upon a consideration of the willingness and
capability of the proposed conservatee to voluntarily accept treatment and upon
consideration of whether the nondangerous individual is capable of surviving safely in
freedom by himself or with the help of willing and responsible family members, friends
or other third parties. [Citation.]” (Conservatorship of Davis (1981) 124 Cal. App. 3d
313, 325.)
       Dr. Ignatowicz reviewed K.M.’s medical records and the declarations of
Drs. Mohr and Morales. She also evaluated K.M. herself. Dr. Ignatowicz noted it was
unlikely K.M. would voluntarily accept treatment for her mental disorder, a conclusion
supported by K.M.’s own testimony denying that she had schizophrenia and was taking
psychiatric medications. Dr. Ignatowicz said K.M. suffers from delusions regarding the
state of her finances, including that she had written a book, had “lots of money coming

                                             5
in,” had won the lottery, and had $500,000 in the bank before a conservator stole it.
K.M. was uncertain of her income from social security, but believed it was over $800
a month. K.M. testified she would get an apartment that would cost almost 75 percent
of that income. K.M. also demonstrated confusion about her other health conditions.
Because K.M. has diabetes, she needs an understanding of her dietary restrictions and
the requirements for managing the condition. Her statement that her diet would include
“starches and fruits as well as vegetables” did not demonstrate the required
understanding. In Dr. Ignatowicz’s expert opinion, K.M. was unable to provide for her
food, shelter, and clothing. Substantial evidence supports the trial court’s finding that
K.M. was still gravely disabled and unable to provide for her food, clothing, and shelter
because of a mental disorder.
                                               II
       K.M. also contends there is insufficient evidence to support the trial court order
(A) denying her certain rights and privileges, and (B) granting additional powers to the
conservator. We address each argument in turn.
                                               A
       We begin with the contention that there is insufficient evidence to support the trial
court’s order denying K.M. certain rights and privileges. A finding of grave disability is
not sufficient, by itself, to justify the imposition of the special disabilities enumerated in
section 5357. (§ 5005; Riese v. St. Mary’s Hospital & Medical Center (1987)
209 Cal. App. 3d 1303, 1312-1313 (Riese).) The conservatee retains the rights and
privileges covered by the special disabilities unless the trial court, after making separate
findings of incapacity to support the imposition of the special disabilities, imposes those
disabilities and confers corresponding authority on the conservator. (Conservatorship of
George H. (2008) 169 Cal. App. 4th 157, 165 (George H.); Riese, supra, at p. 1313.)
Because the special disabilities deprive the conservatee of substantial constitutional
rights, due process must be afforded before the rights are compromised. (§§ 5357, 5358;

                                               6
Conservatorship of Christopher A. (2006) 139 Cal. App. 4th 604, 612.) “The party
seeking conservatorship has the burden of producing evidence to support the disabilities
sought, the placement, and the powers of the conservator, and the conservatee may
produce evidence in rebuttal. [Citation.]” (George H., supra, at p. 165.) In other words,
there must be evidence in the record to support each of the specific disabilities imposed.
(Id. at pp. 165-166.)
       Here, there was no evidence admitted or presented on the specific issue of special
disabilities. Contrary to county counsel’s assertion, the declarations of Drs. Mohr and
Morales were not admitted into evidence. (See Conservatorship of Manton (1985)
39 Cal. 3d 645, 651.) Nonetheless, K.M.’s testimony provides a basis for the imposition
of all the special disabilities except the denial of the right to vote.
       The right to possess a firearm.
       To support a limitation on a conservatee’s ability to possess a firearm or deadly
weapon, the trial court must find “that possession of a firearm or any other deadly
weapon by the person would present a danger to the safety of the person or to others.”
(§ 8103, subd. (e)(1).) Here, there is evidence K.M. suffers from delusions, behavioral
disturbances, dementia, and continues to display some cognitive deficits and residual
psychosis. This was substantial evidence from which the trial court could conclude K.M.
could not safely possess a firearm.
       The privilege of possessing a driver’s license.
       Similarly, the overriding concern in the issuance of a driver’s license is generally
whether the person is able to operate a motor vehicle safely. (Veh. Code, §§ 12800,
subd. (g), 12805, subd. (c), 12806, subd. (c); People v. Superior Court (Wilson) (1993)
18 Cal. App. 4th 31, 36-37.) Mental disorders may affect a person’s “ability to exercise
reasonable and ordinary control in operating a motor vehicle” and may be the basis for
refusing that person a driver’s license. (Veh. Code, §§ 12800, subd. (g), 12806,
subd. (c).) As with the right to possess a firearm, K.M.’s delusions and confusion put her

                                                7
and others at risk if she were permitted to operate a vehicle. This was substantial
evidence supporting the conclusion that K.M. could not operate a motor vehicle safely.
       The right to contract.
       Under Civil Code section 1556, persons of “unsound mind” are not capable of
entering into contracts. Such incapacity has been categorized as follows: (1) entirely
without understanding (Civ. Code, § 38); (2) unsound but not entirely without
understanding; and (3) susceptible to undue influence (Civ. Code, § 39; Smalley v. Baker
(1968) 262 Cal. App. 2d 824, 834-835, disapproved on another point in Weiner v.
Fleishman (1991) 54 Cal. 3d 476, 485-486).
       K.M.’s delusions as to the sources of her income, her claims of lottery winnings,
and substantial earnings from a book were evidence that she is without understanding
about her financial situation and is susceptible to undue influence. This is substantial
evidence supporting the denial of her right to contract.
       The right to refuse or consent to treatment.
       In Riese, supra, 209 Cal. App. 3d 1303, the California Supreme Court identified the
following factors to consider in determining whether a gravely disabled person is
incapable of making treatment decisions: “(a) whether the patient is aware of his or her
situation (e.g., if the court is satisfied of the existence of psychosis, does the individual
acknowledge that condition); (b) whether the patient is able to understand the benefits
and the risks of, as well as the alternatives to, the proposed intervention . . . ; and
(c) whether the patient is able to understand and to knowingly and intelligently evaluate
the information required to be given patients whose informed consent is sought
(§ 5326.2) and otherwise participate in the treatment decision by means of rational
thought processes.” (Riese, supra, 209 Cal.App.3d at pp. 1322-1323.)
       In light of those factors, the record supports a conclusion that K.M. was
incompetent to refuse or consent to treatment regarding her grave disability, or to refuse



                                               8
or consent to routine medical treatment unrelated to her grave disability.2 K.M.
consistently denied she had schizophrenia, claiming she only had a bipolar disorder. She
denied she was on psychotropic medication. She also denied she had a pacemaker. K.M.
had 15 different diagnoses requiring 21 different prescription medications, yet she stated
her only physical ailment is diabetes. The evidence supports a conclusion that K.M. was
incompetent to make medical decisions, demonstrating a lack of awareness or
acknowledgment of her various conditions, an inability to understand proposed
interventions, and an inability to understand and evaluate the information given to her
and participate in treatment decisions with a rational thought process.
       The right to vote.
       As relevant here, the Elections Code provides that a person shall be disqualified
from voting if a conservator of the person and estate is appointed and the person is “not
capable of completing an affidavit of voter registration in accordance with Elections
Code section 2150.” (Elec. Code, § 2208, subd. (a)(2).) In essence, Elections Code
section 2150 requires that the affidavit show the affiant’s name, place of residence,
mailing address, date of birth and driver’s license or social security number, state or
country of birth, occupation, political affiliation and prior voter registration. The
affidavit must also show whether the affiant is currently imprisoned or on parole for a
felony conviction.
       As with the other special disabilities, there was no evidence specifically
addressing K.M.’s ability to complete a voter registration affidavit. However, unlike the
other special disabilities, there is insufficient evidence in the record to support a
conclusion that K.M. could not complete the affidavit. K.M. correctly identified where
she resided, and she was not asked other questions relevant to her ability to complete a



2  Although these are distinct disabilities to be imposed and considered separately by the
trial court, we address them together in light of the record in this case.

                                               9
voter registration affidavit. We will not speculate about her ability to complete the
registration form. On this record we cannot uphold the denial of the right to vote.
                                              B
       We next turn to K.M.’s contention that there is insufficient evidence to support the
trial court’s order granting the conservator additional powers. “The purpose of a
conservatorship is to provide a legally competent person to act, under the court’s
guidance, as the conservatee’s agent in the management of estate property. [Citations.]
A conservator has control of the estate, which is held in trust for the benefit of the
conservatee. [Citations.] A conservator, under the court’s scrutiny, has the power to
make decisions on behalf of the conservatee. This includes exercising legal rights a
conservatee had as a trustor. [Citations.]” (Brown v. Labow (2007) 157 Cal. App. 4th 795,
814-815.) The trial court may grant a conservator of the estate the additional powers
specified in Probate Code sections 2400 et seq., and 2591, “if the court determines that,
under the circumstances of the particular guardianship or conservatorship, it would be
to the advantage, benefit, and best interest of the estate to do so.” (Prob. Code, § 2590,
subd. (a); § 5357.) There is no requirement that the trial court provide a specific on-the-
record statement of the reasons for each power. (George H., supra, 169 Cal.App.4th at
p. 165.)
       Here, the trial court granted the conservator the additional powers specified in
Probate Code section 2591, as well as the power to contract for the conservatorship and
employ and pay attorneys, accountants, investment counsel, agents, depositories, and
employees. Substantial evidence supports the order granting the additional powers,
including the evidence of K.M.’s delusions, particularly those regarding her finances, and
her limited insight into her mental and physical health.
                                       DISPOSITION
       The order filed on June 25, 2014, is modified to strike the portion of the order
denying K.M. the right to vote. The order is affirmed as modified. The trial court is

                                             10
directed to notify the county registrar of voters that K.M.’s right to vote has been
restored.



                                                        MAURO                  , Acting P. J.


We concur:


      DUARTE                , J.


      HOCH                  , J.




                                             11